 

Exhibit 10.3

 

September 16, 2019

 

Scott T. McMillan

109 Hayward Road

Acton, MA 01720

 

Re:        Separation from Employment

 

Dear Scott,

 

As we have discussed, the purpose of this letter agreement (“Agreement”) is to
set forth our mutual understanding and agreement concerning the terms and
conditions of your separation from employment with uniQure, Inc. (the
“Company”), which generally are described in the Employment Agreement between
you and the Company dated July 10, 2017 (the “Employment Agreement”). In
consideration of the mutual promises set forth below, we have agreed as follows:

 

1.Separation from Employment. You will resign, and your separation from
employment shall be effective on August 31, 2019 (your “Separation Date”). You
shall have relinquished as of that date any and all positions that you have held
with the Company. You shall not be considered an employee of the Company for any
purpose after that date. Effective as of August 19, 2019 through and including
the Separation Date (the “Garden Leave Period”), you will be on garden leave
until the Separation Date without access to the Company’s facilities or
electronic systems and your responsibility and duties during that time will be
to provide reasonable consultation and assistance on an as needed basis to the
Chief Executive Officer and the Executive Vice President, Operations (the
“Company Officers”) with any transition matters or issues. All business
transacted on behalf of the Company during the Garden Leave Period shall be only
with the Company Officers.

 

2.Final Compensation. Regardless of whether you accept this Agreement, on your
Separation Date, the Company shall provide you with your Accrued Benefits, as
that term is defined in the Employment Agreement. Specifically, the Company
shall provide you with final payment of base salary due for time worked through
the Separation Date as well as payment for any accrued but unused vacation time.
You agree that such payment represents all compensation to which you are
entitled in connection with your employment. Any additional requests by you for
reimbursement of business expenses must be submitted for payment using the
Company’s standard expense reimbursement system no later than the Separation
Date.

 

3.Separation Payment. Subject to: (i) the Company’s receipt of this Agreement
signed by you; (ii) your full acceptance of the terms of, and full performance
under, this Agreement (including, without limitation, your acceptance of the
general release of legal claims contained in Paragraph 9 below (the "General
Release")); (iii) your satisfactory performance of the responsibilities and
duties of your position with the Company up through your Separation Date, and
(iv) the expiration of the seven (7) day revocation period contained in
Paragraph 11 below (the "Revocation Period") without revocation):

 



 

Scott T. McMillan

Separation Agreement

Page 2

 

a.       the Company agrees to provide you with a lump sum severance payment
equal to 100% of your annual base salary of Three Hunderd Ninety-One Thousdand
Six Hundred Forty-Four Dollars ($391,644) less all applicable federal, state and
local taxes and other withholdings (the "Separation Payment"). The Separation
Payment will be made to you no later than thirty (30) days following the date
you sign and deliver this Agreement to the Company and after the Revocation
Period has expired without any notice of revocation by you. You will also
receive an accelerated vesting of the Performance Share Units grant to you dated
January 26, 2018 as provided in Section 6 below.

 

b.      Provided that you and your eligible dependents, if any, are
participating in the Company’s group health, dental and vision plans on the
termination date and elect on a timely basis to continue that participation in
some or all of the offered plans through the federal law commonly known as
“COBRA,” the Company will pay or reimburse you for your full COBRA premiums
(i.e., employer and employee portion) until the earlier to occur of: (a)
eighteen (18) months from the Separation Date, (b) the date you become eligible
to enroll in the health, dental and/or vision plans of another employer, (c) the
date you (and/or your eligible dependents, as applicable) are no longer eligible
for COBRA coverage, or (d) the Company in good faith determines that payments
under this paragraph would result in a discriminatory health plan pursuant to
the Patient Protection and Affordable Care Act of 2010, as amended, and any
guidance or regulations promulgated thereunder (collectively, “PPACA”). You
agree to notify the Company promptly if you become eligible to enroll in the
plans of another employer or if you or any of your dependents cease to be
eligible to continue participation in the Company’s plans through COBRA.

 

4.Tax Provision. In connection with the Separation Payment provided to you
pursuant to this Agreement, the Company shall withhold and remit to the tax
authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Separation Payment
under applicable law. The Company does not guarantee any particular tax effect
for any of the payments or other consideration set forth in this Agreement, and
you shall be solely responsible and liable for the satisfaction of all taxes,
penalties and interest that may be imposed on you or for your account in
connection with the Agreement (including any taxes, penalties and interest under
IRC Section 409A), and the Company shall not have any obligation to indemnify or
otherwise hold you (or any beneficiary) harmless from any or all of such taxes,
penalties or interest. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
separation benefits set forth in this Agreement.

 

5.Health Insurance Continuation. Regardless of whether you accept this
Agreement, you will remain on the Company’s insured health plan at the level(s)
you are currently enrolled, through August 31, 2019. Notice of your rights and
obligations concerning continuation of coverage shall be sent to you under
separate cover in accordance with applicable law.

 



 

Scott T. McMillan

Separation Agreement

Page 3

 

6.Status of Employee Benefits and Stock Options. Except as otherwise expressly
provided in Section 5 of this Agreement, your participation in all employee
benefit plans of the Company shall end as of your Separation Date in accordance
with the terms of those plans. Information will be provided on terminating
participation in all plans, including either maintaining your existing 401k
account, or rolling it over to another provider. The Company confirms that you
will have vested Stock Options, Performance Share Units (“PSUs”), and Restricted
Share Units (“RSU’s”) as of your Separation Date pursuant to the terms of your
grants. Stock Options may be exercised pursuant to the terms and conditions of
your Share Option Agreements and the Company’s Amended and Restated 2014 Share
Incentive Plan. Your Performance Share Units granted in January 2018 (totaling
7045 shares) will have a Vesting Date (as defined in the grant agreement) of
September 19, 2019. You will not be eligible to participate in the Company
Employee Stock Purchase Plan (“ESPP”) for the offering period beginning
September 1, 2019. For the offering period from June 1, 2019 through August 31,
2019, the Company will refund any payroll contributions that you made pursuant
to the ESPP, and no stock will be purchased on your behalf. This Agreement does
not grant or promise to grant any equity, and, except where expressly provided,
does not modify the terms of any prior grant of equity or modify the terms of
any agreement signed pursuant to a grant of equity. The terms of the grants of
equity and agreements signed pursuant to grants of equity shall control in case
of conflict with this Agreement.

 

7.Confidentiality. As a material inducement to the Company to enter into this
Agreement, you agree to keep the fact of this Agreement (including any
negotiations or discussions related hereto), the amount of the payments, other
consideration, and the terms of this Agreement (“Agreement-Related
Information”), in complete confidence. Except as you may be required by local,
state or federal law or regulation or by compulsory process of law, and provided
that in case of such requirement you shall immediately, unless precluded by law,
notify the Company of such requirement in writing, you agree that neither you
nor any person acting by, through, under, or in concert with you will, at any
time, disclose Agreement-Related Information, except for disclosures: (i) to an
attorney of your choice who may be advising you in connection with this
Agreement; (ii) to your accountant or tax preparer; or (iii) to your immediate
family, provided that all such persons to whom you disclose such information are
first advised by you prior to such disclosure of the confidential nature of the
information and your obligations under this Agreement, and further provided that
the subsequent disclosure by any such persons of the amount of this settlement
or the terms of this Agreement will be treated as if you had made such
disclosure; and (iv) and, in any event, you shall at no time disclose
Agreement-Related Information to any current or former employee of the Company.

 



 

Scott T. McMillan

Separation Agreement

Page 4

 

8.Non-Disparagement/Cooperation. You agree, to the extent permitted by law, that
you will not, at any time after the date hereof, make any remarks or comments,
orally or in writing, to any customer, potential customer, partner, supplier,
employee, shareholder, potential investor, or any other person, which or who
have, or could reasonably be anticipated to have, business dealings with the
Company, which remarks or comments reasonably could be construed to be
derogatory or disparaging to the Company or any of its shareholders, officers,
directors, employees, attorneys or agents, or which reasonably could be
anticipated to be damaging or injurious to the Company’s reputation or good will
or to the reputation or good will of any person associated with the Company.
Notwithstanding the above, your non-disparagement obligation shall not prohibit
you from testifying truthfully in any legal proceeding.

 

9.General Release.

 

(a)    You hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its parent entities and corporations, subsidiaries
(whether wholly or partially owned), divisions, affiliates, predecessors,
successors and assigns, and its and their respective current and former
partners, owners, agents, directors, officers, fiduciaries, employees,
supervisors, managers, representatives, attorneys, insurers and reinsurers, and
all persons and entities acting by, through, under or in concert with the
Company or any of the aforementioned entities or individuals, in their personal
and professional capacities (collectively the "Releasees"), from any and all
claims, demands, and causes of action of whatever kind or nature, including
without limitation, all claims, demands, and causes of action arising from your
employment or separation from employment with the Company, that you or your
heirs, executors, administrators, successors or assigns have, may have, or have
at any time had, prior to the date you sign this Agreement against the
Releasees, or any of them, whether arising under tort, contract, or other law
and whether arising under state, federal, or other law including, but not
limited to, Title VII of the Civil Rights Act of 1964 and as amended by the
Civil Rights Act of 1991, 42 U.S.C. §§ 2000e, et seq.; the Americans with
Disabilities Act, 42 U.S.C. §§ 12101, et seq, as amended; the Age Discrimination
in Employment Act (including, without limitation, the Older Workers' Benefit
Protection Act), 29 U.S.C. §§ 623, et seq.; the National Labor Relations Act, as
amended, 29 U.S.C., § 151 et seq.; the Occupational Safety and Health Act, as
amended; the Immigration Reform Control Act, as amended; § 503 of the
Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.; the Civil Rights Act of
1866, 42 U.S.C. § 1981; except as otherwise provided herein the Consolidated
Omnibus Budget Reconciliation Act of 1985, 42 U.S.C. § 1395(c); Executive Order
11246; the Employee Retirement Income Security Act, 29 U.S.C. §§ 1132 (a)(l)(B),
et seq.; the federal Workers Adjustment and Retraining Notification Act, 29
U.S.C. §§ 2101 et seq.; Sarbanes- Oxley Act of 2002, Public Law 107-204,
including whistleblowing claims under 18 U.S.C. §§ 1514A and 1513(e); the Family
and Medical Leave Act, 29 U.S.C. §§ 2601 et seq; all claims arising out of the
claims under the MA Fair Employment Practices Act, M.G.L. c. 151B, the MA Wage
and Hour laws, M.G.L. c. 149, et. al., M.G.L. c. 93, and all other claims and
rights under any other federal, state, and local statutory and common law,
including but not limited to public policy, contract and tort and any and all
claims arising from any injuries or damages suffered by you, for attorney's
fees, costs, non- payment, or any other claim or damage you could assert against
the Company and/or the Releasees. For the avoidance of doubt, this release
includes any claims under the under the Massachusetts Wage Act and State
Overtime Laws, including without limitation G.L. c. 149 § 148, 150 et seq. and
G.L. c. 151 § lA et seq. You promise not to sue any of the Releasees on any of
these released claims.

 



 

Scott T. McMillan

Separation Agreement

Page 5

 

(b)    You represent and warrant to the Company that no portion of any claim,
demand, cause of action, or other matter released by you herein, nor any portion
of any recovery or settlement to which you might be entitled from any Releasee,
has been assigned or transferred to any other person or entity, either directly
or by way of subrogation or operation of law.

 

(c)    You acknowledge that you have been granted by the Company all requested
paid and/or unpaid leave to which you may have been entitled. You represent that
you are not aware of any facts that would support a claim by you against any of
the Releasees for any violation of the Family and Medical Leave Act. You further
acknowledge that you have been properly paid for all time worked and are unaware
of any facts that would support a claim by you against any of the Releasees for
any claim of unpaid wages or overtime or any other violation of the Fair Labor
Standards Act or state wage and hour law.

 

Notwithstanding the above, this Release does not include and shall not
preclude (a) any rights to any vested benefits or vested rights under employee
benefit plans under the Employee Retirement Income Security Act (29 U.S.C. §
1001 et seq.), as amended; (b) any claims arising from a breach of this
Agreement or rights to enforce this Agreement; (c) any action or proceeding
against the Company for acts, incidents, occurrences, or inactions occurring
after the execution of this Agreement and (d) any rights to indemnification that
exist as of the Separation Date by the Company and/or the Company’s insurers
from any claims against you by any third party involving your employment with
the Company.

 

10.Protected Rights. You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. You understand that you waive and release any personal entitlement to
reinstatement, back pay, or any other types of damages, or injunctive relief, in
connection with any actions taken by you on your behalf on your complaint or
charge. You understand that by executing the General Release, you are forever
releasing and waiving any and all claims against the Releasees.

 



 

Scott T. McMillan

Separation Agreement

Page 6

 

11.Acknowledgments. You acknowledge and agree that you understand the meaning of
this Agreement and that you freely and voluntarily enter into it and the General
Release. You agree that no fact, evidence, event, or transaction, whether known
or unknown, shall affect in any manner the final and unconditional nature of
this Agreements and the General Release. Pursuant to the Older Workers Benefit
Protection Act, you acknowledge that you have been advised:

 

(i)   that you have twenty-one (21) days to consider this Agreement and General
Release;

 

(ii)  any modifications to this Agreement, whether material or immaterial, will
not restart the twenty-one (21) day consideration period;

 

(iii)   to consult with an attorney prior to executing this Agreement and
General Release;

 

(iv)   by signing this Agreement and General Release you will give up important
legal rights, including the right to sue the Company;

 

(v)  this Agreement and General Release does not release any claims that arise
after the execution of this Agreement and General Release; and

 

(vi)   for a period of seven (7) days after executing this Agreement and General
Release, you may revoke this Agreement and General Release by providing written
notice of said revocation to me at the address of the Company set forth above,
and this Agreement and General Release shall not become effective or enforceable
until said seven-day period has expired without your revocation.

 

In the event that you execute this Agreement and General Release prior to the
expiration of the twenty-one (21) day period during which you may consider it,
you represent and acknowledge that you have done so voluntarily and of your own
free will without any coercion or compulsion of any nature by the Company or
anyone associated with the Company.

 

12.Acknowledgement of Confidentiality, Developments and Restrictive Covenants
Agreement. You acknowledge that you are bound by the Company’s Confidentiality,
Developments, and Restrictive Covenants Agreement, which copy is attached here
as Exhibit 1 (the “Confidentiality Agreement”), including, without limitation,
the provisions regarding confidentiality, disclosure and assignment of
inventions, non-competition, non-solicitation, disclosure of certain provisions
to future employers, tolling of post-employment obligations, and return of
Company property. You further acknowledge that, pursuant to Section 8 of the
Confidentiality Agreement, the Confidentiality Agreement shall survive your
separation from the Company. (In case of a conflict between this Agreement and
the Confidentiality Agreement, this Agreement shall control). You also
acknowledge and represent that you have returned all property of the Company as
required in Section 19 of the Confidentiality Agreement, including, without
limitation, all documents, devices, equipment, keys, security passes, credit
cards, hardware, data, databases, source code, object code, and data or computer
programming code stored on an optical or electronic medium, and any copies
thereof, relating to uniQure’s business and affairs, including any Confidential
Information or any reference thereto, and you further represent that you are in
compliance with Section 19 of the Confidentiality Agreement. Notwithstanding the
foregoing, nothing in Exhibit 1 or set forth herein is intended to or shall
interfere with your rights under the Defend Trade Secrets Act of 2016 which
provides, in part, that “[a]n individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 



 

Scott T. McMillan

Separation Agreement

Page 7

 

13.Consulting. You agree that you will provide consulting services to the
Company as requested on an as-needed basis for the period from September 1, 2019
through and including October 31, 2019 (the “Consulting Period”). You will
provide consulting services consistent with your current position with the
Company and assist in the transition of the manufacturing and operations
organization. Such services will be directed by the Executive Vice President,
Operations, and may include consulting services related to manufacturing,
operations, product development, project management, human resources issues, and
other related fields. The services shall be limited to no more than eight hours
per week. As compensation, you will receive payments totaling thirteen thousand
ninety-one dollars ($13,091.00) (the “Consulting Fee”). The Consulting Fee will
be paid in two installments: one-half with the Separation Payment and one-half
within thirty days of the end of the Consulting Period. For clarity, the parties
intend that your grants of equity in the Company will continue to vest during
the Consulting Period on the same terms as if you had remained an employee of
the Company during that period, and will cease to vest immediately following the
end of the Consulting Period.

 

14.Governing Law and Interpretation. This Agreement shall be construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
choice or conflict of law principles. The language of all parts of this
Agreement shall be construed as a whole, according to its fair meaning, and not
strictly for or against either party.

 

15.Interpretation of Agreement. This Agreement sets forth the entire agreement
between the parties pertaining to the subject matter hereof. Notwithstanding the
foregoing, this Agreement does not abrogate, limit, or otherwise impair any of
the Company’s rights or any of your post-employment obligations under the
Confidentiality, Developments and Restrictive Covenants Agreement. Likewise,
this Agreement does not supersede or impair any of the terms or condition of any
Performance Share Unit Agreement, Share Option Agreement, or the Company’s
Amended and Restated 2014 Share Incentive Plan.

 



 

Scott T. McMillan

Separation Agreement

Page 8

 

16.No Reliance. You represent and acknowledge that, in executing this Agreement,
you do not rely and have not relied upon any representation or statement outside
this written agreement made by any of the Releasees or by any of the Releasees’
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement.

 

17.Waiver. Failure to insist on compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.

 

18.Severability and Modification. Should any term or provision of this Agreement
be declared illegal, invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. Provided however, if your General Release is
found invalid, illegal, and/or unenforceable, you agree to enter into a full and
General Release with the Company that is not invalid, illegal and/or
unenforceable without payment of additional consideration.

 

19.Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

20.Representation. You represent that the Company has advised you, and you have
had the opportunity, to thoroughly discuss all aspects of this Agreement with
legal counsel, that you have read and understand the provisions herein, and that
you are voluntarily entering into this Agreement.

 

  uniQure, Inc.     /s/ Matthew Kapusta   By: Matthew Kapusta     Chief
Executive Officer

 



 

Scott T. McMillan

Separation Agreement

Page 9

 

AGREED TO AND EXECUTED THIS 16th DAY OF SEPTEMBER 2019.   /s/ Scott T. McMillan
  Scott T. McMillan  

 

 

Scott T. McMillan

Separation Agreement

Page 10

 

EXHIBIT 1

 

Confidentiality, Developments, and Restrictive Covenants Agreement

 



 

 